Per Curiam. Claimant filed her Petition for reimbursement for moneys expended for nursing care and help, medical services, and expenses from January 1, 1972, to December 31, 1972, praying for an award in the sum of $9,078.58. Claimant was seriously injured in an accident on the second day of February, 1936, while employed as a Supervisor at the Illinois Soldier’s and Sailor’s Children’s School at Normal, Illinois. The complete details of this injury can be found in the original cause of action, Penwell vs. State of Illinois, 11 C.C.R. 365, in which an initial award was made, and at which time jurisdiction was retained to make successive awards in the future, and this Court has periodically made supplemental awards to Claimant to cover expenses incurred by her, the last award covering the time period from January 1, 1971 to December 31, 1971. A joint motion of Claimant and Respondent was filed herein requesting leave to waive the filing of briefs and arguments. In addition, Claimant filed a corrected Exhibit "1”. The corrected Exhibit "1” sets out those items upon which agreement has been had with Claimant and Respondent in the above cause. This motion was granted, and no further pleadings have been filed herein. The Attorney General does not contest the veracity nor the propriety of the items and amounts set forth in Claimant’s corrected Exhibit "1”. The Court, therefore, enters an award in favor of the Claimant in the sum of Five Thousand Nine Hundred Thirty-Three and 92/100 Dollars ($5,933.92. The matter of Claimant’s need for additional care is reserved by this Court for future determination.